DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 8-11, 13-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33- 36, 40 and 42 of U.S. Patent No. 8,836,332 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed towards the same invention. See concordance below: 
Current US application 17/174,116
US 8,836,332
1. A radiation therapy system comprising: an MRI system comprising one or more magnets positioned along a longitudinal axis and configured to generate a magnetic field, at least a portion of the magnetic field extending along the longitudinal axis; a linear particle accelerator (linac) configured to direct a radiation beam towards the longitudinal axis; and an RF shield configured to shield the 

33. A radiation therapy system, comprising: a magnetic resonance imaging (MRI) system, the MRI system including first and second main MRI magnets separated by an MRI magnet gap, the first and second main MRI magnets being configured to produce a magnetic field along at least a portion of a longitudinal axis of the MRI system; a gantry positioned in the MRI magnet gap, the gantry a linear particle accelerator (linac) supported by the gantry at a fixed radial distance from the longitudinal axis of the MRI system, the linac being configured to rotate with the gantry and configured to direct a radiation beam towards the longitudinal axis of the MRI system, the linac being configured to produce RF radiation; and a shield supported by the gantry, the shield including at least a first shell and a second shell, the first shell at least partially surrounding both the linac and the second shell, wherein at least one of the first shell is formed of a first material that includes steel or the second shell is formed of a second material that includes steel.
35. The radiation therapy system of claim 33, wherein the first material further includes at least one of an RF absorbing material and an RF reflecting material.
36. The radiation therapy system of claim 33, wherein the second material further includes at least one of an RF absorbing material and an RF reflecting material.




34. The radiation therapy system of claim 33, wherein the first material and the second material further includes one or more of copper, aluminum, and carbon fiber.

4. The radiation therapy system of claim 1, wherein the RF absorbing material includes carbon fiber.  

34. The radiation therapy system of claim 33, wherein the first material and the second material further includes one or more of copper, aluminum, and carbon fiber.

5. The radiation therapy system of claim 1, wherein the RF shield comprises one or more slots that extend through the RF shield.  

40. The radiation system of claim 35, wherein the first shell includes at least one slot extending therethrough.

8. The radiation therapy system of claim 1, further comprising a magnetic shield configured to shield the linac from the 
9. The radiation therapy system of claim 1, wherein the components of the linac at least partially enclosed by the RF shield include a high-power RF source or a waveguide for the linac.  
10. The radiation therapy system of claim 1, wherein the RF shield is extended to contain all components of the linac.  

  and a shield supported by the gantry, the shield including at least a first shell and a second shell, the first shell at least partially surrounding both the linac and the second shell, wherein at least one of the first shell is formed of a first material that includes steel or the second shell is formed of a second material that includes steel.
42. The radiation therapy system of claim 33, wherein the shield is configured for shielding the MRI system from at least a portion of the RF radiation.




33. A radiation therapy system, comprising: a magnetic resonance imaging (MRI) system, the MRI system including first and second main MRI magnets separated by an MRI magnet gap, the first and second main MRI magnets being configured to produce a magnetic field along at least a portion of a longitudinal axis of the MRI system; a gantry positioned in the MRI magnet gap, the gantry being rotatable about the longitudinal axis; a linear particle accelerator (linac) supported by the gantry at a fixed radial distance from the longitudinal axis of the MRI system, the linac being configured to rotate with the gantry and configured to direct a radiation beam towards the longitudinal axis of the MRI system, the linac being configured to produce RF radiation; and a shield supported by the gantry, the shield including at least a first shell and a second shell, the first shell at least partially surrounding both the linac and the second shell, wherein at least one of the first shell is formed of a first material that includes steel or the second shell is formed of a second material that includes steel.
35. The radiation therapy system of claim 33, wherein the first material further includes at least one of an RF absorbing material and an RF reflecting material.
36. The radiation therapy system of claim 33, wherein the second material further includes

14. The radiation therapy system of claim 11, wherein the RF absorbing material includes carbon fiber.  


34. The radiation therapy system of claim 33, wherein the first material and the second material further includes one or more of copper, aluminum, and carbon fiber.



40. The radiation system of claim 35, wherein the first shell includes at least one slot extending therethrough.

18. The radiation therapy system of claim 11, further comprising a magnetic shield configured to shield the linac from the magnetic field, the magnetic shield comprising at least a first magnetic shield shell and a second magnetic shield shell, the second magnetic shield shell positioned inside the first magnetic shield shell, and the first magnetic shield shell and the second magnetic shield shell at least partially surrounding the linac.  
19. The radiation therapy system of claim 11, wherein the components of the linac at least partially enclosed by the RF shield include a high-power RF source or a waveguide for the linac.  
20. The radiation therapy system of claim 11, wherein the RF shield is extended to contain all components of the linac.


 and a shield supported by the gantry, the shield including at least a first shell and a second shell, the first shell at least partially surrounding both the linac and the second shell, wherein at least one of the first shell is formed of a first material that includes steel or the second shell is formed of a second material that includes steel.


Allowable Subject Matter
Claims 2, 6-7, 12 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses MR systems that uses Linac devices with a shielding. Also, some discloses RF shield having copper or aluminum material.  However, the prior art fails to disclose the material surrounding the Linac device belongs to the RF shield and wherein said material is a combination of absorption and reflective. The use of carbon fiber material in MR device was emerging material after the filing of the current application. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866